DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/01/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29-31, 36, 41, 47, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2016/0031151 A1) in view of Hatano (US 2011/0097827) in view of  Bailey (US 2002/0115002).  

Regarding claim 29, Tan meets the claimed a method comprising: dispensing a photocurable material (Tan teaches an imprint method where the substrate 2250 is moved under the dispenser system 2560 and photocurable resist is dispensed, see [0111]-[0112]) onto a first surface of a first mold; (substrate 2250, Fig. 25, [0112]. Examiner notes that the instant specification describes one of the molds to be “substantially planar mold” and the broadest reasonable interpretation is understood to include a flat substrate, see [0013] of the instant specification) positioning the first mold and a second mold (mold 2500)  such that the first surface and a second surface of the second mold are separated by a gap; (Tan depicts a gap in Fig. 25, and teaches the stages also provide pitch-roll motion, help making the surface of substrate to be in parallel with that of the mold, see [0113]) and controlling the gap between the first and second molds surfaces based on the measurement information.  (Tan teaches gap measuring sensors are used to detect mold and substrate gaps at 3 different locations.  Then the substrate is adjusted until all the gaps are the same, see [0130]). 
Tan does not explicitly teach to a first mechanical spacer, second mechanical spacer, and third mechanical spacer. 
Hatano meets the claimed a first mechanical spacer, second mechanical spacer, and third mechanical spacer. (Hatano teaches projections 35a, 35b, and 35c are located at an equal height, and are each flat and used for alignment of template 3, see [0059-[0060], Fig. 8).

Tan does not explicitly teach determining, using a first pressure sensor, a first pressure applied to a first mechanical spacer, determining, using a second pressure sensor, a second pressure applied to a second mechanical spacer, and determining, using a third pressure sensor, a third pressure applied to a third mechanical spacer, wherein the first mechanical spacer, the second mechanical spacer, and the third mechanical spacer are disposed at different locations between the first and second molds and/or at different locations along a periphery of the first and second molds; and determining a first distance between the first and second molds surfaces at a first location based on the first pressure applied to the first mechanical spacer; determining a second distance between the first and second molds surfaces at a second location based on the second pressure applied to the second mechanical spacer; determining a third distance between the first and second molds surfaces at a third location based on the third pressure applied to the third mechanical spacer, wherein the first, second, and third locations are different; and controlling the gap between the first and second molds surfaces based on the measurement information.
Tan in combination with Hatano and Bailey meets the claimed determining, using a first pressure sensor, (Bailey teaches pressure sensors, [0177]) a first pressure applied to a first mechanical spacer, (Hatano teaches 3 projections 35a-35c, Fig. 8) determining, using a second pressure sensor, a second pressure applied to a second mechanical spacer, and determining, using a third pressure sensor, a third pressure applied to a third mechanical spacer, wherein the first mechanical spacer, the second mechanical spacer, and the third mechanical spacer are disposed (Bailey teaches measuring gaps at a minimum of three distinct points through one of the surfaces and performing calculations on such data, see [0178]) and determining a first distance between the first and second molds surfaces at a first location based on the first pressure applied to the first mechanical spacer; determining a second distance between the first and second molds surfaces at a second location based on the second pressure applied to the second mechanical spacer; determining a third distance between the first and second molds surfaces at a third location based on the third pressure applied to the third mechanical spacer, (Bailey teaches using pressure sensors [0177], measuring 3 locations, and performing calculations on sensors data, see [0178]) wherein the first, second, and third locations are different; and controlling the gap between the first and second molds surfaces based on the measurement information. (Bailey teaches the measured gaps to be used for feedback to the imprinting actuators, see [0194])
Tan teaches gap sensors 2511 at the periphery of the mold, see Fig. 35, [0111], and multiple sensors at 3 different locations can help substrate leveling to the mold; it also helps to determine the exact gap between mold and substrate, see [0127]. Thus, one of ordinary skill in the art that selected pressure sensors at 3 locations of Bailey as the gap sensors of Tan as modified by Hatano to improve the imprint process with feedback to the imprint actuators, see [0194].



(Tan teaches UV wavelength light to cure the resist, see [0111]).

Regarding claim 31, Tan as modified meets the claimed, wherein the one or more wavelengths of the radiation comprise at least one of an ultraviolet wavelength or a visible wavelength.  (Tan teaches UV wavelength light to cure the resist, see [0111]).

Regarding claim 36, Tan as modified meets the claimed arranging the first mold relative to a second mold in a first configuration, wherein in the first configuration: the first surface of the first mold faces the second surface of the second mold and is skewed with respect to the second surface; (Tan teaches gap measuring sensors are used to detect mold and substrate gaps at 3 different locations.  Then the substrate is adjusted until all the gaps are the same, see [0130]. Thus, the claim is met where the gaps are not the same, i.e. skewed, before correction) and the photocurable material contacts the second surface of second mold.  (Tan  where the shaded area shows the resist 350 is still in contact with mold and substrate when a skew position is present, see Fig. 3, [0074]). 

Regarding claim 41, Tan as modified meets the claimed further comprising: subsequent to arranging the first mold and the second mold in the first configuration, arranging the first mold and the second mold in a second configuration, wherein in the second configuration, the first surface and the second surface are substantially parallel.  (Tan teaches gap measuring sensors are used to detect mold and substrate gaps at 3 different locations.  Then the substrate is adjusted until all the gaps are the same, see [0130]. Thus, the claim is met where after the correction step.)

Regarding claim 47, Tan as modified meets the claimed further comprising adjusting a position of at least one of the first mold or the second mold using a rotatable platform. (Tan teaches X, Y, and rotation error can be further corrected by substrate stages, see [0132]. Thus, the stage of Tan is rotatable). 

Regarding claim 48, Tan in combination with Hatano meets the claimed each of the first, 
second, and third mechanical spacers protrudes from one of the first surface of the first mold, or the second surface of the second mold. (Hatano teaches projections 35a, 35b, and 35c are located at an equal height on template 3, Fig. 8). 




Claims 32, 33, 37, and 42-46  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2016/0031151 A1) in view of Hatano and Bailey, and in further view of Berggren (US 2010/0078854). 

Regarding claim 32, Tan as modified does not explicitly teach wherein the gap between the first and second molds is further controlled using one or more capacitive sensors.  
Tan in combination with Berggren meets the claimed wherein the gap between the first and second molds is further controlled (Tan teaches gap sensors 2511, see [0111], and multiple sensors at 3 different locations can help substrate leveling to the mold; it also helps to determine the exact gap between mold and substrate, see [0127]) using one or more capacitive sensors (Berggren teaches capacitive sensor plates 160 can be attached to the surface of the chuck and together with counterpart sensor plates provided on the bottom side of the nanotemplate or super-template holder 162 the capacitive sensors enable control of the width of the gap between a nanotemplate and an imprint layer, [0106]. )
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I). 
Examiner finds that Tan differs from the claim only in the type of sensor used for the imprint lithography gap measurement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the gap sensor of Tan with the capacitive sensor of Berggren because it yields the predictable result of measuring control of the width of the gap between a nanotemplate and an imprint layer, [0106]. 

Regarding claim 33, Tan as modified does not explicitly teach wherein the gap between the first and second molds is further controlled using three or more capacitive sensors.  
Tan in combination with Berggren meets the claimed wherein the gap between the first and second molds is further controlled (Tan teaches gap sensors 2511, see [0111], and multiple sensors at 3 different locations can help substrate leveling to the mold; it also helps to determine the exact gap between mold and substrate, see [0127]) using three or more capacitive sensors.  (Tan teaches 3 sensors, [0130], Berggren teaches capacitive sensor plates 160 can be attached to the surface of the chuck and together with counterpart sensor plates provided on the bottom side of the nanotemplate or super-template holder 162 the capacitive sensors enable control of the width of the gap between a nanotemplate and an imprint layer, [0106]. )
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I). 
Examiner finds that Tan differs from the claim only in the type of sensor used for the imprint lithography gap measurement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the gap sensor of Tan with the capacitive sensor of Berggren because it yields the predictable result of measuring control of the width of the gap between a nanotemplate and an imprint layer, [0106]. 


Regarding claim 37, Tan as modified does not explicitly teach wherein in the first configuration, an angular displacement between the first surface of first mold and the second surface of second mold is between approximately 1° and 10°.41 Attorney Docket No. 40589-0064001 / ML-0423US  
Tan depicts a gap in Fig. 25, and teaches the stages also provide pitch-roll motion, help making the surface of substrate to be in parallel with that of the mold, see [0113], and piezo, linear motor or air bearing stages may be used in the system with a precision of < 1nm, see [0113]. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to optimize the angular displacement of Tan to achieve 1 to 10 degrees in order to help make the surface of substrate to be in parallel with that of the mold.  The multiple axis movement of the stage may be used to create the relative movement between mold and substrate after the imprint for an easy separation, see [0113]. 

Regarding claim 42 Tan as modified does not explicitly teach further comprising: subsequent to arranging the first mold and the second mold in the first configuration, arranging the first mold and the second mold in a second configuration, wherein in the second configuration, an angular displacement between the first surface and the second surface is less than 10 urad.  
Tan depicts a gap in Fig. 25, and teaches the stages also provide pitch-roll motion, help making the surface of substrate to be in parallel with that of the mold, see [0113], and piezo, linear motor or air bearing stages may be used in the system with a precision of < 1nm, see [0113]. 
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to optimize the angular displacement of Tan to 

Regarding claim 43, Tan as modified meets the claimed further comprising: subsequent to arranging the first mold and the second mold in the second configuration, directing, to the photocurable material, one or more wavelengths of radiation suitable for photocuring the photocurable material.  (Tan teaches curing with UV light, see [0122]). 

Regarding claim 44, Tan as modified meets the claimed42 Attorney Docket No. 40589-0064001 / ML-0423US while directing the radiation to the photocurable material, decreasing or increasing the distance between the first and second molds over a period of time.  (Tan teaches wavelength of illumination lights for the microscopes can be either in visible (400 nm-800 nm) or IR (800 nm-2000 nm) range so that it is directed at the photocurable material without curing it, see [0126]. During this process the distance between the substrate and mold is varied to achieve alignment, see [0132].)

Regarding claim 45, Tan meets the claimed 42 Attorney Docket No. 40589-0064001 / ML-0423USthe distance between the first and second molds is decreased or increased continuously over the period of time.  (Tan teaches substrate is moved up slowly until there is a slight controllable contact force between the mold and substrate reached, see [0133]. Examiner interprets this to be continuous followed by intermittent movement and meet the claim.) 

(Tan teaches substrate is moved up slowly until there is a slight controllable contact force between the mold and substrate reached, see [0133]. Examiner interprets this to be continuous followed by intermittent movement and meet the claim.) 


Claim 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2016/0031151 A1) in view of in view of Hantano, Bailey, and Berggren and in further view of Cherala (US 2010/0059914 A1). 

Regarding claim 38, Tan as modified does not meet the claimed wherein in the first configuration, the second surface of second mold is bowed with respect to the first surface. 
Cherala meets the claimed wherein in the first configuration, the second surface of second mold is bowed with respect to the first surface. (Cherala teaches using a pump system to create a bowed shape to the substrate 12 before and during contact with the stamp 20, see Fig. 9-10, [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the imprint process of Tan as modified above with the bowed shape of the substrate taught by Cherala because it results in minimizing, if not preventing, trapping of gas between mold 20 and substrate 12, see [0041]. 

(Cherala teaches using a pump system to create a bowed shape in the central portion of the substrate 12 before and during contact with the stamp 20, see Fig. 9-10, [0044]).

Regarding claim 40, Tan does not explicitly teach wherein in the first configuration, an angular displacement between the first surface of first mold and the second surface of second mold is between approximately 1° and 10°.41 Attorney Docket No. 40589-0064001 / ML-0423US  
Tan depicts a gap in Fig. 25, and teaches the stages also provide pitch-roll motion, help making the surface of substrate to be in parallel with that of the mold, see [0113], and piezo, linear motor or air bearing stages may be used in the system with a precision of < 1nm, see [0113]. 
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to optimize the angular displacement of Tan to achieve 1 to 10 degrees in order to help make the surface of substrate to be in parallel with that of the mold.  The multiple axis movement of the stage may be used to create the relative movement between mold and substrate after the imprint for an easy separation, see [0113]. 
Tan does not meet the claimed wherein in the first configuration, the second surface of second mold is bowed with respect to the first surface. 
(Cherala teaches using a pump system to create a bowed shape to the substrate 12 before and during contact with the stamp 20, see Fig. 9-10, [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the imprint process of Tan as modified above with the bowed shape of the substrate taught by Cherala because it results in minimizing, if not preventing, trapping of gas between mold 20 and substrate 12, see [0041]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 29-33 and 36-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, newly cited Hatano and Bailey meets the newly claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744